ACCEPTED
                                                                                            01-14-01023-CR
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                        7/7/2015 3:24:16 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                     CLERK

                                     No. 01-14-01023-CR

                                         In the                            FILED IN
                                                                    1st COURT OF APPEALS
                                 COURT OF APPEALS                       HOUSTON, TEXAS
                                        For the                     7/7/2015 3:24:16 PM
                              FIRST JUDICIAL DISTRICT               CHRISTOPHER A. PRINE
                                      at Houston                            Clerk




                    On Appeal from the 240th Judicial District Court of
                                Fort Bend County, Texas
                          in Cause Number 10-DCR-055898


                          THE STATE OF TEXAS, Appellant
                                        v.
                         SEAN MICHAEL MCGUIRE, Appellee
                            __________________________

               APPELLEE’S MOTION FOR EXTENSION OF TIME
                      ______________________________

         TO THE HONORABLE JUSTICES OF THE FIRST COURT OF

APPEALS:

         COMES NOW, Sean Michael McGuire, Appellant herein, by and through

his attorney of record, Kristen Jernigan, and files this, his Motion for Extension of

Time. In support of said motion, Appellee would show this Honorable Court the

following:

         1.     Appellee’s brief is due in this case on July 10, 2015.1

         2.     Appellant seeks an extension of sixty days in which to file his brief,
1
    The State filed an amended brief on June 10, 2015.
                                                  1
making his brief due on or before September 9, 2015.

       3.    In the past thirty days, the undersigned has filed an appellate brief in
the Fourteenth Court of Appeals in Cause Number 14-15-00030-CR, Miguel
Macias. v. The State of Texas. The undersigned also filed appellate briefs in the
Thirteenth Court of Appeals in Cause Numbers 13-14-00547-CR; 13-14-00548-
CR; and 13-14-00549-CR; John Steen v. The State of Texas. In addition, the
undersigned filed an appellate brief in the Fourth Court of Appeals in Cause
Number 04-14-00787-CR, Matthew Aranda v. The State of Texas. Further, the
undersigned drafted Proposed Findings of Fact and Conclusions of Law in the
368th District Court of Williamson County in Cause Number 13-0826-K277-CR,
The State of Texas v. Crispin James Harmel. Finally, the undersigned has made
numerous court appearances, has reviewed the Reporter’s Record in numerous
pending appellate cases, and has undertaken other tasks pertinent to the practice of
a solo attorney.

       4.     The undersigned has not filed any previous motions for extension of
time in this case.

      5.    For the reasons set forth above, Appellant respectfully requests that he
be granted an extension of sixty days so that his brief in this case will now be due
on September 9, 2015.

                                     PRAYER

     WHEREFORE, PREMISES CONSIDERED, Appellant respectfully

requests that this Court grant his Motion for Extension of Time.


                                             Respectfully submitted,

                                                   /s/ Kristen Jernigan
                                             Kristen Jernigan
                                             State Bar No. 90001898
                                             207 S. Austin Ave.
                                             Georgetown, Texas 78626
                                             (512) 904-0123
                                             (512) 936-1650 (fax)
                                             Kristen@txcrimapp.com
                                         2
                        CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing Appellant’s

Motion for Extension of Time has been mailed to the Fort Bend County District

Attorney’s Office on July 7, 2015.


                                                  /s/ Kristen Jernigan
                                            Kristen Jernigan




                                        3